Exhibit 10.6




LOAN AGREEMENT


This Agreement dated as of January 20, 2006, is among Bank of America, N.A. (the
"Bank"), California First Leasing Corporation (“Borrower 1”) and Amplicon, Inc.
(“Borrower 2”) (Borrower 1 and Borrower 2 are sometimes referred to collectively
as the "Borrowers" and individually as the “Borrower”).
 
1.
FACILITY NO. 1: LINE OF CREDIT AMOUNT AND TERMS

 
1.1
Line of Credit Amount.

 
(a)
During the availability period described below, the Bank will provide a line of
credit to the Borrowers. The amount of the line of credit (the "Facility No. 1
Commitment") is Twenty-Five Million and 00/100 Dollars ($25,000,000.00).



(b)
This is a revolving line of credit. During the availability period, the
Borrowers may repay principal amounts and reborrow them.



(c)
The Borrowers agree not to permit the principal balance outstanding to exceed
the Facility No. 1 Commitment. If the Borrowers exceed this limit, the Borrowers
will immediately pay the excess to the Bank upon the Bank's demand.

 
1.2
Availability Period. The line of credit is available between the date of this
Agreement and March 31, 2007, or such earlier date as the availability may
terminate as provided in this Agreement (the "Facility No. 1 Expiration Date").

 
The availability period for this line of credit will be considered renewed if
and only if the Bank has sent to the Borrowers a written notice of renewal
effective as of the Facility No. 1 Expiration Date for the line of credit (the
“Renewal Notice”). If this line of credit is renewed, it will continue to be
subject to all the terms and conditions set forth in this Agreement except as
modified by the Renewal Notice. If this line of credit is renewed, the term
“Expiration Date” shall mean the date set forth in the Renewal Notice as the
Expiration Date and the same process for renewal will apply to any subsequent
renewal of this line of credit. A renewal fee may be charged at the Bank’s
option. The amount of the renewal fee will be specified in the Renewal Notice.
 
1.3
Repayment Terms.

  
(a)
The Borrowers will pay interest on January 31, 2006, and then on the same day of
each month thereafter until payment in full of any principal outstanding under
this facility.



(b)
The Borrowers will repay in full any principal, interest or other charges
outstanding under this facility no later than the Facility No. 1 Expiration
Date.

 
1.4
Interest Rate.

  
(a)
The interest rate is a rate per year equal to the Bank's Prime Rate.



(b)
The Prime Rate is the rate of interest publicly announced from time to time by
the Bank as its Prime Rate. The Prime Rate is set by the Bank based on various
factors, including the Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans. The Bank may price loans to its customers at, above, or below the Prime
Rate. Any change in the Prime Rate shall take effect at the opening of business
on the day specified in the public announcement of a change in the Bank’s Prime
Rate.

 
1.5
Optional Interest Rates. Instead of the interest rate based on the rate stated
in the paragraph entitled “Interest Rate” above, the Borrowers may elect the
optional interest rates listed below for this Facility No. 1 during interest
periods agreed to by the Bank and the Borrowers. The optional interest rates
shall be subject to the terms and conditions described later in this Agreement.
Any principal amount bearing interest at an optional rate under this Agreement
is referred to as a "Portion." The following optional interest rates are
available:


 
(a)
The LIBOR Rate plus 1.25 percentage point(s).

 
22 (1)
Original document page numbers are in parentheses
 

--------------------------------------------------------------------------------

 
 
2. 
OPTIONAL INTEREST RATES

 
2.1
Optional Rates. Each optional interest rate is a rate per year. Interest will be
paid on February 1, 2006, and then on the same day of each month thereafter
until payment in full of any principal outstanding under this Agreement. No
Portion will be converted to a different interest rate during the applicable
interest period. Upon the occurrence of an event of default under this
Agreement, the Bank may terminate the availability of optional interest rates
for interest periods commencing after the default occurs. At the end of each
interest period, the interest rate will revert to the rate stated in the
paragraph(s) entitled "Interest Rate" above, unless the Borrowers have
designated another optional interest rate for the Portion.


 
2.2
LIBOR Rate. The election of LIBOR Rates shall be subject to the following terms
and requirements:

 
(a)
The interest period during which the LIBOR Rate will be in effect will be one or
two weeks, one month, two months, three months, four months, five months, six
months, seven months, eight months, nine months, ten months, eleven months or
twelve months. The first day of the interest period must be a day other than a
Saturday or a Sunday on which banks are open for business in New York and London
and dealing in offshore dollars (a "LIBOR Banking Day"). The last day of the
interest period and the actual number of days during the interest period will be
determined by the Bank using the practices of the London inter-bank market.



(b)
Each LIBOR Rate portion will be for an amount not less than One Hundred Thousand
and 00/100 Dollars ($100,000.00).



(c)
The "LIBOR Rate" means the interest rate determined by the following formula.
(All amounts in the calculation will be determined by the Bank as of the first
day of the interest period.)



LIBOR Rate = London Inter-Bank Offered Rate
(1.00 - Reserve Percentage)


Where,



 
(i)
"London Inter-Bank Offered Rate" means for any applicable interest period, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by the Bank from time to time) at
approximately 11:00 a.m. London time two (2) London Banking Days before the
commencement of the interest period for U.S. Dollar deposits (for delivery on
the first day of such interest period) with a term equivalent to such interest
period. If such rate is not available at such time for any reason then the rate
for that interest period will be determined by such alternate method as
reasonably selected by the Bank. A "London Banking Day" is a day on which banks
in London are open for business and dealing in offshore dollars.




 
(ii)
"Reserve Percentage" means the total of the maximum reserve percentages for
determining the reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency Liabilities, as defined in Federal Reserve Board
Regulation D, rounded upward to the nearest 1/100 of one percent. The percentage
will be expressed as a decimal, and will include, but not be limited to,
marginal, emergency, supplemental, special, and other reserve percentages.



(d)
The Borrowers shall irrevocably request a LIBOR Rate Portion no later than 12:00
noon Pacific time on the LIBOR Banking Day preceding the day on which the London
Inter-Bank Offered Rate will be set, as specified above. For example, if there
are no intervening holidays or weekend days in any of the relevant locations,
the request must be made at least three days before the LIBOR Rate takes effect.



(e)
The Bank will have no obligation to accept an election for a LIBOR Rate Portion
if any of the following described events has occurred and is continuing:




 
(i)
Dollar deposits in the principal amount, and for periods equal to the interest
period, of a LIBOR Rate Portion are not available in the London inter-bank
market; or

 

 
(ii)
The LIBOR Rate does not accurately reflect the cost of a LIBOR Rate Portion.

 
23 (2)
 

--------------------------------------------------------------------------------

 
 
(f)
Each prepayment of a LIBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid and a prepayment fee as described below. A "prepayment" is
a payment of an amount on a date earlier than the scheduled payment date for
such amount as required by this Agreement.



(g)
The prepayment fee shall be in an amount sufficient to compensate the Bank for
any loss, cost or expense incurred by it as a result of the prepayment,
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Portion
or from fees payable to terminate the deposits from which such funds were
obtained. The Borrowers shall also pay any customary administrative fees charged
by the Bank in connection with the foregoing. For purposes of this paragraph,
the Bank shall be deemed to have funded each Portion by a matching deposit or
other borrowing in the applicable interbank market, whether or not such Portion
was in fact so funded.

 
3. 
FEES AND EXPENSES

 
3.1
Fees.

 
(a)
Unused Commitment Fee. The Borrowers agree to pay a fee on any difference
between the Facility No. 1 Commitment and the amount of credit they actually
use, determined by the average of the daily amount of credit outstanding during
the specified period. The fee will be calculated at 0.375% per year.



This fee is due on March 31, 2006, and on the same day of each following quarter
until the expiration of the availability period.


(b)
Waiver Fee. If the Bank, at its discretion, agrees to waive or amend any terms
of this Agreement, the Borrowers will, at the Bank's option, pay the Bank a fee
for each waiver or amendment in an amount advised by the Bank at the time the
Borrowers request the waiver or amendment. Nothing in this paragraph shall imply
that the Bank is obligated to agree to any waiver or amendment requested by the
Borrowers. The Bank may impose additional requirements as a condition to any
waiver or amendment.



(c)
Late Fee. To the extent permitted by law, the Borrowers agree to pay a late fee
in an amount not to exceed two percent (2%) of any payment that is more than
fifteen (15) days late. The imposition and payment of a late fee shall not
constitute a waiver of the Bank’s rights with respect to the default.

 
3.2 
Expenses. The Borrowers agree to immediately repay the Bank for expenses that
include, but are not limited to, filing, recording and search fees, appraisal
fees, title report fees, and documentation fees.

 
3.3
Reimbursement Costs.



(a)
The Borrowers agree to reimburse the Bank for any expenses it incurs in the
preparation of this Agreement and any agreement or instrument required by this
Agreement. Expenses include, but are not limited to, reasonable attorneys' fees,
including any allocated costs of the Bank's in-house counsel to the extent
permitted by applicable law.

 
4.
DISBURSEMENTS, PAYMENTS AND COSTS

 
4.1
Disbursements and Payments.

 
(a)
Each payment by the Borrowers will be made in U.S. Dollars and immediately
available funds by direct debit to a deposit account as specified below or, for
payments not required to be made by direct debit, by mail to the address shown
on the Borrowers' statement or at one of the Bank’s banking centers in the
United States.

 
(b)
Each disbursement by the Bank and each payment by the Borrowers will be
evidenced by records kept by the Bank. In addition, the Bank may, at its
discretion, require the Borrowers to sign one or more promissory notes.

 
4.2
Requests for Credit; Equal Access by all Borrowers. If there is more than one
Borrower, any Borrower (or a person or persons authorized by any one of the
Borrowers), acting alone, can borrow up to the full amount of credit provided
under this Agreement. Each Borrower will be liable for all extensions of credit
made under this Agreement to any other Borrower.



 
24 (3)
 

--------------------------------------------------------------------------------

 
 
4.3
Telephone and Telefax Authorization.

 
(a)
The Bank may honor telephone or telefax instructions for advances or repayments
or for the designation of optional interest rates given, or purported to be
given, by any one of the individuals authorized to sign loan agreements on
behalf of any of the Borrowers, or any other individual designated by any one of
such authorized signers.



(b)
Advances will be deposited in and repayments will be withdrawn from account
number _____________________ owned by the Borrowers or such other of the
Borrowers' accounts with the Bank as designated in writing by the Borrowers.

   

(c)
The Borrowers will indemnify and hold the Bank harmless from all liability,
loss, and costs in connection with any act resulting from telephone or telefax
instructions the Bank reasonably believes are made by any individual authorized
by the Borrowers to give such instructions. This paragraph will survive this
Agreement's termination, and will benefit the Bank and its officers, employees,
and agents.

 
4.4
Direct Debit (Pre-Billing).

  
(a)
The Borrowers agree that the Bank will debit deposit account number
_____________________ owned by the Borrowers or such other of the Borrowers'
accounts with the Bank as designated in writing by the Borrowers (the
"Designated Account") on the date each payment of principal and interest and any
fees from the Borrowers become due (the "Due Date").

 
(b)
Prior to each Due Date, the Bank will mail to the Borrowers a statement of the
amounts that will be due on that Due Date (the "Billed Amount"). The bill will
be mailed a specified number of calendar days prior to the Due Date, which
number of days will be mutually agreed from time to time by the Bank and the
Borrowers. The calculations in the bill will be made on the assumption that no
new extensions of credit or payments will be made between the date of the
billing statement and the Due Date, and that there will be no changes in the
applicable interest rate.

   

(c)
The Bank will debit the Designated Account for the Billed Amount, regardless of
the actual amount due on that date (the "Accrued Amount"). If the Billed Amount
debited to the Designated Account differs from the Accrued Amount, the
discrepancy will be treated as follows:




 
(i)
If the Billed Amount is less than the Accrued Amount, the Billed Amount for the
following Due Date will be increased by the amount of the discrepancy. The
Borrowers will not be in default by reason of any such discrepancy.




 
(ii)
If the Billed Amount is more than the Accrued Amount, the Billed Amount for the
following Due Date will be decreased by the amount of the discrepancy.



Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding. The Bank will
not pay the Borrowers interest on any overpayment.


(d)
The Borrowers will maintain sufficient funds in the Designated Account to cover
each debit. If there are insufficient funds in the Designated Account on the
date the Bank enters any debit authorized by this Agreement, the Bank may
reverse the debit.



(e)
The Borrowers may terminate this direct debit arrangement at any time by sending
written notice to the Bank at the address specified at the end of this
Agreement. If the Borrowers terminate this arrangement, then the principal
amount outstanding under this Agreement will at the option of the Bank bear
interest at a rate per annum which is 0.5 percentage point(s) higher than the
rate of interest otherwise provided under this Agreement.

 
4.5
Banking Days. Unless otherwise provided in this Agreement, a banking day is a
day other than a Saturday, Sunday or other day on which commercial banks are
authorized to close, or are in fact closed, in the state where the Bank's
lending office is located, and, if such day relates to amounts bearing interest
at an offshore rate (if any), means any such day on which dealings in dollar
deposits are conducted among banks in the offshore dollar interbank market. All
payments and disbursements which would be due on a day which is not a banking
day will be due on the next banking day. All payments received on a day which is
not a banking day will be applied to the credit on the next banking day.


 
25 (4)
 

--------------------------------------------------------------------------------

 
 
4.6
Interest Calculation. Except as otherwise stated in this Agreement, all interest
and fees, if any, will be computed on the basis of a 360-day year and the actual
number of days elapsed. This results in more interest or a higher fee than if a
365-day year is used. Installments of principal which are not paid when due
under this Agreement shall continue to bear interest until paid.


 
4.7
Default Rate. Upon the occurrence of any default or after maturity or after
judgement has been rendered on any obligation under this Agreement, all amounts
outstanding under this Agreement, including any interest, fees, or costs which
are not paid when due, will at the option of the Bank bear interest at a rate
which is 2.0 percentage point(s) higher than the rate of interest otherwise
provided under this Agreement. This may result in compounding of interest. This
will not constitute a waiver of any default.



 
5.
CONDITIONS

 
Before the Bank is required to extend any credit to the Borrowers under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.
 
5.1
Authorizations. If any Borrower or any guarantor is anything other than a
natural person, evidence that the execution, delivery and performance by such
Borrower and/or such guarantor of this Agreement and any instrument or agreement
required under this Agreement have been duly authorized.

 
5.2
Governing Documents. If required by the Bank, a copy of the Borrowers'
organizational documents.



5.3
Guaranties. Guaranties signed by California First National Bancorp (“California
First National Bancorp”).

 
5.4
Payment of Fees. Payment of all fees and other amounts due and owing to the
Bank, including without limitation payment of all accrued and unpaid expenses
incurred by the Bank as required by the paragraph entitled "Reimbursement
Costs." 

 

 
5.5
Good Standing. Certificates of good standing for each Borrower as applicable
from its state of formation and from any other state in which such Borrowers is
required to qualify to conduct its business.

 
5.6
Subordination Agreements. Subordination agreements in favor of the Bank signed
by California First National Bancorp.

 
5.7
Insurance. Evidence of insurance coverage, as required in the "Covenants"
section of this Agreement.


6.
REPRESENTATIONS AND WARRANTIES

 
When the Borrowers sign this Agreement, and until the Bank is repaid in full,
the Borrowers make the following representations and warranties. Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:
 
6.1
Formation. If any Borrower is anything other than a natural person, it is duly
formed and existing under the laws of the state or other jurisdiction where
organized.

 
6.2
Authorization. This Agreement, and any instrument or agreement required
hereunder, are within each Borrower's powers, have been duly authorized, and do
not conflict with any of its organizational papers.



6.3
Enforceable Agreement. This Agreement is a legal, valid and binding agreement of
each Borrower, enforceable against each Borrower in accordance with its terms,
and any instrument or agreement required hereunder, when executed and delivered,
will be similarly legal, valid, binding and enforceable.




6.4
Good Standing. In each state in which each Borrower does business, it is
properly licensed, in good standing, and, where required, in compliance with
fictitious name statutes.

 
6.5
No Conflicts. This Agreement does not conflict with any law, agreement, or
obligation by which any Borrower is bound.

 
26 (5)
 

--------------------------------------------------------------------------------

 
 
6.6
Financial Information. All financial and other information that has been or will
be supplied to the Bank is sufficiently complete to give the Bank accurate
knowledge of the Borrowers' (and any guarantor's) financial condition, including
all material contingent liabilities. Since the date of the most recent financial
statement provided to the Bank, there has been no material adverse change in the
business condition (financial or otherwise), operations, properties or prospects
of any Borrower (or any guarantor). If any Borrower is comprised of the trustees
of a trust, the foregoing representations shall also pertain to the trustor(s)
of the trust.


 
6.7
Lawsuits. There is no lawsuit, tax claim or other dispute pending or threatened
against any Borrower which, if lost, would impair such Borrower’s financial
condition or ability to repay the loan, except as have been disclosed in writing
to the Bank.


 
6.8
Permits, Franchises. Each Borrower possesses all permits, memberships,
franchises, contracts and licenses required and all trademark rights, trade name
rights, patent rights, copyrights and fictitious name rights necessary to enable
it to conduct the business in which it is now engaged.

  
 
6.9
Other Obligations. No Borrower is in default on any obligation for borrowed
money, any purchase money obligation or any other material lease, commitment,
contract, instrument or obligation, except as have been disclosed in writing to
the Bank.



6.10
Tax Matters. No Borrower has any knowledge of any pending assessments or
adjustments of its income tax for any year and all taxes due have been paid,
except as have been disclosed in writing to the Bank.


 
6.11
No Event of Default. There is no event which is, or with notice or lapse of time
or both would be, a default under this Agreement.



6.12
Insurance. Each Borrower has obtained, and maintained in effect, the insurance
coverage required in the "Covenants" section of this Agreement.


7.
COVENANTS


The Borrowers agree, so long as credit is available under this Agreement and
until the Bank is repaid in full:
 
7.1
Use of Proceeds. To use the proceeds of Facility No. 1 only for short term
working capital including funding of leases.

 

7.2
Financial Information. To provide the following financial information and
statements in form and content acceptable to the Bank, and such additional
information as requested by the Bank from time to time:


 
(a)
Within one hundred twenty (120) days of the fiscal year end, the annual
financial statements of the Borrowers, certified and dated by an authorized
financial officer. These financial statements may be company-prepared. The
statements shall be prepared on a combined and combining basis.



(b)
Within sixty (60) days of the period's end, quarterly financial statements of
the Borrowers, certified and dated by an authorized financial officer. These
financial statements may be company-prepared. The statements shall be prepared
on a combined and combining basis.



(c)
Financial projections for California First National Bancorp and Borrowers
covering a time period acceptable to the Bank and specifying the assumptions
used in creating the projections. The projections shall be provided to the Bank
no less often than 120 days after the end of each fiscal year.



(d)
Within One Hundred Twenty (120) days of the end of each fiscal year and within
sixty (60) days of the end of each quarter, a compliance certificate for
Borrowers signed by an authorized financial officer, and setting forth (i) the
information and computations (in sufficient detail) to establish that Borrowers
are in compliance with all financial covenants at the end of the period covered
by the financial statements then being furnished and (ii) whether there existed
as of the date of such financial statements and whether there exists as of the
date of the certificate, any default under this Agreement and, if any such
default exists, specifying the nature thereof and the action the Borrowers are
taking and propose to take with respect thereto.

 
(e)
Within 120 days of the fiscal year end, the annual financial statements of
California First National Bancorp. These financial statements must be audited
(with an opinion satisfactory to the Bank) by a Certified Public Accountant
 acceptable to the Bank. The statements shall be prepared on a consolidated
basis and unaudited for consolidating.

 
27 (6)
 

--------------------------------------------------------------------------------

 
 
(f)
Within 60 days of the period's end, quarterly financial statements of California
First National Bancorp. These financial statements must be reviewed by a
Certified Public Accountant acceptable to the Bank. The statements shall be
prepared on a consolidated and consolidating for consolidating. 

 

7.3
Tangible Net Worth. To maintain on a consolidated basis Tangible Net Worth equal
to at least Seventy-Five Million and 00/100 Dollars ($75,000,000.00).

 
''Tangible Net Worth'' means the value of total assets (including leaseholds and
leasehold improvements and reserves against assets but excluding goodwill,
patents, trademarks, trade names, organization expense, unamortized debt
discount and expense, capitalized or deferred research and development costs,
deferred marketing expenses, and other like intangibles, and monies due from
affiliates, officers, directors, employees, shareholders, members or managers)
less total liabilities, including but not limited to accrued and deferred income
taxes.
 
7.4
Profitability. To maintain on a consolidated basis a positive net income before
taxes and extraordinary items of at least Eight Million and 00/100 Dollars
($8,000,000.00). This positive net income will be calculated at the end of each
fiscal quarter, using the results of that quarter and each of the 3 immediately
preceding quarters.


 
7.5
Bank as Principal Depository. To maintain the Bank as their principal depository
bank, including for the maintenance of business, cash management, operating and
administrative deposit accounts.



7.6
Other Debts. Not to have outstanding or incur any direct or contingent
liabilities or lease obligations (other than those to the Bank), or become
liable for the liabilities of others, without the Bank's : written consent. This
does not prohibit:


 
(a)
Acquiring goods, supplies, or merchandise on normal trade credit. 

 
(b)
Endorsing negotiable instruments received in the usual course of business. 

 
(c)
Obtaining surety bonds in the usual course of business.

 
(d)
Liabilities, lines of credit and leases in existence on the date of this
Agreement disclosed in writing to the Bank.

 

(e)
Additional debts and lease obligations for the acquisition of fixed assets, to
the extent permitted elsewhere in this Agreement.

 

(f)
Additional lease obligations in connection with obtaining office space required
for valid business purposes.

 

(g)
Sales of Borrower's Account Receivable and Receivable Securitization where the
recourse against the Borrower is not greater than 15% of the face amount of such
receivables.



(h)
Non-recourse debt related to the discounting of operating and capital leases.

 
(i)
Additional indebtedness from Borrower 1 to Borrower 2 and from Borrower 2 to
Borrower 1, and affiliate debt from Borrower 1 and/or Borrower 2 to California
First National Bancorp, provided that such debts are subordinated to the
Borrowers’ obligations to the Bank in a manner acceptable to the Bank it its
sole discretion.



7.7
Other Liens. Not to create, assume, or allow any security interest or lien
(including judicial liens) on property any Borrower now or later owns, except:

 
(a)
Liens and security interests in favor of the Bank.

 

(b)
Liens for taxes not yet due or being contested in good faith in appropriate
proceedings.

 

(c)
Liens outstanding on the date of this Agreement disclosed in writing to the
Bank.

 

(d)
Additional purchase money security interests in assets acquired after the date
of this Agreement, if the total principal amount of debts secured by such liens
does not exceed Five Hundred Thousand Dollars  ($500,000) at any one time.

 
28 (7)
 

--------------------------------------------------------------------------------

 
 
(e)
Liens which are made in connection with and as a part of non-recourse debt
transactions relating to discounting of operating and capital leases.

   

(f)
Mechanic’s, workmen’s, materialmen’s, landlord’s, carriers’, or other like liens
in the ordinary and normal course of business with respect to obligations which
are not due or which are being contested in good faith.



7.8
Maintenance of Assets.

 
(a)
Not to sell, assign, lease, transfer or otherwise dispose of any part of any
Borrower's business or any Borrower's assets to an unaffiliated party except in
the ordinary course of business.

 
(b)
Not to sell, assign, lease, transfer or otherwise dispose of any assets for less
than fair market value, or enter into any agreement to do so.

 
(c)
Not to enter into any sale and leaseback agreement covering any of its fixed
assets.

   

(d)
To maintain and preserve all rights, privileges, and franchises the Borrowers
now have.

 
(e)
To make any repairs, renewals, or replacements to keep the Borrowers' properties
in good working condition.

 

7.9 
Investments. Not to have any existing, or make any new, investments in any
individual or entity, or make any capital contributions or other transfers of
assets to any individual or entity, except for:



(a)
Existing investments disclosed to the Bank in writing.



(b)
Investments in the Borrowers' current subsidiaries.



(c)
Investments in any of the following:




 
(i)
certificates of deposit and money market accounts;




 
(ii)
U.S. treasury bills and other obligations of the federal government;




 
(iii)
readily marketable securities (including commercial paper, but excluding
restricted stock and stock subject to the provisions of Rule 144 of the
Securities and Exchange Commission).

 
7.10
Loans. Not to make any loans, advances or other extensions of credit to any
individual or entity, except for:

   

(a)
Existing extensions of credit disclosed to the Bank in writing.



(b)
Extensions of credit to the Borrowers' current subsidiaries.



(c)
Extensions of credit in the nature of accounts receivable or notes receivable
arising from the sale or lease of goods or services in the ordinary course of
business to non-affiliated entities.

 
(d)
Loans made from one Borrower to the other Borrower.

 
7.11
Change of Management. Not to make any substantial change in the present
executive or management personnel of the Borrowers.

 
7.12
Change of Ownership. Not to cause, permit, or suffer any change in capital
ownership such that there is a change of more than twenty-five percent (25%) in
the direct or indirect capital ownership of any Borrower.


 
7.13
Additional Negative Covenants. Not to, without the Bank's written consent:

 
(a)
Enter into any consolidation, merger, or other combination, or become a partner
in a partnership, a member of a joint venture, or a member of a limited
liability company.

 
(b)
Acquire or purchase a business or its assets.

 
29 (8)
 

--------------------------------------------------------------------------------

 
 
(c)
Engage in any business activities substantially different from each Borrower's
present business.

 
(d)
Liquidate or dissolve any Borrower's business.

 
(e)
Purchase or enter into any agreement for the bulk purchase of leases.


7.14
Notices to Bank. To promptly notify the Bank in writing of:

  
(a)
Any lawsuit over Two Million and 00/100 Dollars ($2,000,000.00) against any
Borrower (or any guarantor or, if any Borrower is comprised of the trustees of a
trust, any trustor).



(b)
Any substantial dispute between any governmental authority and any Borrower (or
any guarantor or, if any Borrower is comprised of the trustees of a trust, any
trustor).



(c)
Any event of default under this Agreement, or any event which, with notice or
lapse of time or both, would constitute an event of default.



(d)
Any material adverse change in any Borrower's (or any guarantor’s, or, if any
Borrower is comprised of the trustees of a trust, any trustor’s) business
condition (financial or otherwise), operations, properties or prospects, or
ability to repay the credit.



(e)
Any change in any Borrower's name, legal structure, place of business, or chief
executive office if such Borrower has more than one place of business.

 
7.15
Insurance.

 
(a)
General Business Insurance. To maintain insurance as is usual for the business
it is in.

 
7.16
Compliance with Laws. To comply with the laws (including any fictitious or trade
name statute), regulations, and orders of any government body with authority
over any Borrower's business. The Bank shall have no obligation to make any
advance to any Borrower's except in compliance with all applicable laws and
regulations and any Borrower's shall fully cooperate with the Bank in complying
with all such applicable laws and regulations.

 
7.17
ERISA Plans. Promptly during each year, to pay and cause any subsidiaries to pay
contributions adequate to meet at least the minimum funding standards under
ERISA with respect to each and every Plan; file each annual report required to
be filed pursuant to ERISA in connection with each Plan for each year; and
notify the Bank within ten (10) days of the occurrence of any Reportable Event
that might constitute grounds for termination of any capital Plan by the Pension
Benefit Guaranty Corporation or for the appointment by the appropriate United
States District Court of a trustee to administer any Plan. "ERISA" means the
Employee Retirement Income Security Act of 1974, as amended from time to time.
Capitalized terms in this paragraph shall have the meanings defined within
ERISA.


 
7.18
Books and Records. To maintain adequate books and records.



7.19
Audits. To allow the Bank and its agents to inspect each Borrower's properties
and examine, audit, and make copies of books and records at any reasonable time.
If any of the Borrowers' properties, books or records are in the possession of a
third party, the Borrowers authorize that third party to permit the Bank or its
agents to have access to perform inspections or audits and to respond to the
Bank's requests for information concerning such properties, books and records.



 
7.20
Cooperation. To take any action reasonably requested by the Bank to carry out
the intent of this Agreement.



8.
DEFAULT AND REMEDIES

 
If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrowers in default, stop making any additional
credit available to the Borrowers, and require the Borrowers to repay their
entire debt immediately and without prior notice. If an event which, with notice
or the passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to make advances or extend additional
credit under this Agreement. In addition, if any event of default occurs, the
Bank shall have all rights, powers and remedies available under any instruments
and agreements required by or executed in connection with this Agreement, as
well as all rights and remedies available at law or in equity. If an event of
default occurs under the paragraph entitled "Bankruptcy," below, with respect to
any Borrower, then the entire debt outstanding under this Agreement will
automatically be due immediately.
 
30 (9)
 

--------------------------------------------------------------------------------

 


8.1
Failure to Pay. The Borrowers fail to make a payment under this Agreement when
due and such failure to pay continues for ten (10) days after due date.

 
8.2
Other Bank Agreements. Any default occurs under any other agreement any Borrower
(or any Obligor) or any of the Borrowers' related entities or affiliates has
with the Bank or any affiliate of the Bank. For purposes of this Agreement,
“Obligor” shall mean any guarantor, any party pledging collateral to the Bank,
or, if any Borrower is comprised of the trustees of a trust, any trustor.


 
8.3
Cross-default. Any default occurs under any agreement in connection with any
credit any Borrower (or any Obligor) or any of the Borrowers’ related entities
or affiliates has obtained from anyone else or which any Borrower (or any
Obligor) or any of the Borrowers’ related entities or affiliates has guaranteed
in the amount of Five Hundred Thousand and 00/100 Dollars ($500,000.00) or more
in the aggregate.


 
8.4
False Information. Any Borrower or any Obligor has given the Bank false or
misleading information or representations.

   

8.5
Bankruptcy. Any Borrower, any Obligor, or any general partner of any Borrower or
of any Obligor files a bankruptcy petition, a bankruptcy petition is filed
against any of the foregoing parties, or any Borrower, any Obligor, or any
general partner of any Borrower or of any Obligor makes a general assignment for
the benefit of creditors.


 

8.6
Receivers. A receiver or similar official is appointed for a substantial portion
of any Borrower's or any Obligor's business, or the business is terminated, or,
if any Obligor is anything other than a natural person, such Obligor is
liquidated or dissolved.

 
 
8.7
Judgments. Any judgments or arbitration awards are entered against any Borrower
or any Obligor, or any Borrower or any Obligor enters into any settlement
agreements with respect to any litigation or arbitration, in an aggregate amount
of Two Million and 00/100 Dollars ($2,000,000.00) or more in excess of any
insurance coverage.


 
8.8
Government Action. Any government authority takes action that the Bank believes
materially adversely affects any Borrower's or any Obligor's financial condition
or ability to repay.



8.9
Default under Related Documents. Any default occurs under any guaranty,
subordination agreement, security agreement, deed of trust, mortgage, or other
document required by or delivered in connection with this Agreement or any such
document is no longer in effect, or any guarantor purports to revoke or disavow
the guaranty.



 
8.10 
ERISA Plans. Any one or more of the following events occurs with respect to a
Plan of any Borrower subject to Title IV of ERISA, provided such event or events
could reasonably be expected, in the judgment of the Bank, to subject any
Borrower to any tax, penalty or liability (or any combination of the foregoing)
which, in the aggregate, could have a material adverse effect on the financial
condition of such Borrower:


 
(a)
A reportable event shall occur under Section 4043(c) of ERISA with respect to a
Plan.



(b)
Any Plan termination (or commencement of proceedings to terminate a Plan) or the
full or partial withdrawal from a Plan by any Borrower or any ERISA Affiliate.

 
8.11
Other Breach Under Agreement. A default occurs under any other term or condition
of this Agreement not specifically referred to in this Article. This includes
any failure or anticipated failure by any Borrower (or any other party named in
the Covenants section) to comply with the financial covenants set forth in this
Agreement, whether such failure is evidenced by financial statements delivered
to the Bank or is otherwise known to the Borrowers or the Bank.



 
9.
ENFORCING THIS AGREEMENT; MISCELLANEOUS

 
9.1
GAAP. Except as otherwise stated in this Agreement, all financial information
provided to the Bank and all financial covenants will be made under generally
accepted accounting principles, consistently applied.


 
9.2
California Law. This Agreement is governed by California state law.

 
31 (10)
 

--------------------------------------------------------------------------------

 
 
9.3
Successors and Assigns. This Agreement is binding on the Borrowers’ and the
Bank's successors and assignees. The Borrowers agree that they may not assign
this Agreement without the Bank's prior consent. The Bank may not sell
participations in or assign this loan without the Borrowers’ prior written
consent; provided, however, that the Bank may assign this loan to an affiliate
without obtaining such consent. The Bank may exchange information about the
Borrowers (including, without limitation, any information regarding any
hazardous substances) with actual or potential participants or assignees. If a
participation is sold or the loan is assigned, the purchaser will have the right
of set-off against the Borrowers.



 
9.4
Arbitration and Waiver of Jury Trial

 
(a)
This paragraph concerns the resolution of any controversies or claims between
the parties, whether arising in contract, tort or by statute, including but not
limited to controversies or claims that arise out of or relate to: (i) this
agreement (including any renewals, extensions or modifications); or (ii) any
document related to this agreement (collectively a "Claim"). For the purposes of
this arbitration provision only, the term “parties” shall include any parent
corporation, subsidiary or affiliate of the Bank involved in the servicing,
management or administration of any obligation described or evidenced by this
agreement.



(b)
At the request of any party to this agreement, any Claim shall be resolved by
binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the "Act"). The Act will apply even though this agreement provides
that it is governed by the law of a specified state. The arbitration will take
place on an individual basis without resort to any form of class action.



(c)
Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
("AAA"), and the terms of this paragraph. In the event of any inconsistency, the
terms of this paragraph shall control. If AAA is unwilling or unable to (i)
serve as the provider of arbitration or (ii) enforce any provision of this
arbitration clause, any party to this agreement may substitute another
arbitration organization with similar procedures to serve as the provider of
arbitration.



(d)
The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in any U.S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in the
state specified in the governing law section of this agreement. All Claims shall
be determined by one arbitrator; however, if Claims exceed Five Million Dollars
($5,000,000), upon the request of any party, the Claims shall be decided by
three arbitrators. All arbitration hearings shall commence within ninety (90)
days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award. The arbitration award may be submitted to
any court having jurisdiction to be confirmed, judgment entered and enforced.



(e)
The arbitrator(s) will give effect to statutes of limitation in determining any
Claim and may dismiss the arbitration on the basis that the Claim is barred. For
purposes of the application of the statute of limitations, the service on AAA
under applicable AAA rules of a notice of Claim is the equivalent of the filing
of a lawsuit. Any dispute concerning this arbitration provision or whether a
Claim is arbitrable shall be determined by the arbitrator(s). The arbitrator(s)
shall have the power to award legal fees pursuant to the terms of this
agreement.



(f)
This paragraph does not limit the right of any party to: (i) exercise self-help
remedies, such as but not limited to, setoff; (ii) initiate judicial or
non-judicial foreclosure against any real or personal property collateral; (iii)
exercise any judicial or power of sale rights, or (iv) act in a court of law to
obtain an interim remedy, such as but not limited to, injunctive relief, writ of
possession or appointment of a receiver, or additional or supplementary
remedies.



(g)
The procedure described above will not apply if the Claim, at the time of the
proposed submission to arbitration, arises from or relates to an obligation to
the Bank secured by real property. In this case, all of the parties to this
agreement must consent to submission of the Claim to arbitration. If both
parties do not consent to arbitration, the Claim will be resolved as follows:
The parties will designate a referee (or a panel of referees) selected under the
auspices of AAA in the same manner as arbitrators are selected in AAA
administered proceedings. The designated referee(s) will be appointed by a court
as provided in California Code of Civil Procedure Section 638 and the following
related sections. The referee (or presiding referee of the panel) will be an
active attorney or a retired judge. The award that results from the decision of
the referee(s) will be entered as a judgment in the court that appointed the
referee, in accordance with the provisions of California Code of Civil Procedure
Sections 644 and 645.

 
32 (11)
 

--------------------------------------------------------------------------------

 
 
(h)
The filing of a court action is not intended to constitute a waiver of the right
of any party, including the suing party, thereafter to require submittal of the
Claim to arbitration.



(i)
By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any Claim.
Furthermore, without intending in any way to limit this agreement to arbitrate,
to the extent any Claim is not arbitrated, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim. This provision is a material inducement for the parties entering into
this agreement.

 
9.5 
Severability; Waivers. If any part of this Agreement is not enforceable, the
rest of the Agreement may be enforced. The Bank retains all rights, even if it
makes a loan after default. If the Bank waives a default, it may enforce a later
default. Any consent or waiver under this Agreement must be in writing.

 
9.6 
Attorneys' Fees. The Borrowers shall reimburse the Bank for any reasonable costs
and attorneys' fees incurred by the Bank in connection with the enforcement or
preservation of any rights or remedies under this Agreement and any other
documents executed in connection with this Agreement, and in connection with any
amendment, waiver, "workout" or restructuring under this Agreement. In the event
of a lawsuit or arbitration proceeding, the prevailing party is entitled to
recover costs and reasonable attorneys' fees incurred in connection with the
lawsuit or arbitration proceeding, as determined by the court or arbitrator. In
the event that any case is commenced by or against the Borrowers under the
Bankruptcy Code (Title 11, United States Code) or any similar or successor
statute, the Bank is entitled to recover costs and reasonable attorneys' fees
incurred by the Bank related to the preservation, protection, or enforcement of
any rights of the Bank in such a case. As used in this paragraph, "attorneys'
fees" includes the allocated costs of the Bank's in-house counsel.



 
9.7 
Joint and Several Liability. This paragraph shall apply if two or more Borrowers
sign this agreement:

 
(a)
Each Borrower agrees that it is jointly and severally liable to the Bank for the
payment of all obligations arising under this Agreement, and that such liability
is independent of the obligations of the other Borrower(s). Each obligation,
promise, covenant, representation and warranty in this Agreement shall be deemed
to have been made by, and be binding upon, each Borrower, unless this Agreement
expressly provides otherwise. The Bank may bring an action against any Borrower,
whether an action is brought against the other Borrower(s).



(b)
Each Borrower agrees that any release which may be given by the Bank to the
other Borrower(s) or any guarantor will not release such Borrower from its
obligations under this Agreement.



(c)
Each Borrower waives any right to assert against the Bank any defense, setoff,
counterclaim, or claims which such Borrower may have against the other
Borrower(s) or any other party liable to the Bank for the obligations of the
Borrowers under this Agreement.



(d)
Each Borrower waives any defense by reason of any other Borrower’s or any other
person's defense, disability, or release from liability. The Bank can exercise
its rights against each Borrower even if any other Borrower or any other person
no longer is liable because of a statute of limitations or for other reasons.



(e)
Each Borrower agrees that it is solely responsible for keeping itself informed
as to the financial condition of the other Borrower(s) and of all circumstances
which bear upon the risk of nonpayment. Each Borrower waives any right it may
have to require the Bank to disclose to such Borrower any information which the
Bank may now or hereafter acquire concerning the financial condition of the
other Borrower(s).



(f)
Each Borrower waives all rights to notices of default or nonperformance by any
other Borrower under this Agreement. Each Borrower further waives all rights to
notices of the existence or the creation of new indebtedness by any other
Borrower and all rights to any other notices to any party liable on any of the
credit extended under this Agreement.



(g)
The Borrowers represent and warrant to the Bank that each will derive benefit,
directly and indirectly, from the collective administration and availability of
credit under this Agreement. The Borrowers agree that the Bank will not be
required to inquire as to the disposition by any Borrower of funds disbursed in
accordance with the terms of this Agreement.

 
33 (12)
 

--------------------------------------------------------------------------------

 
 
(h)
Until all obligations of the Borrowers to the Bank under this Agreement have
been paid in full and any commitments of the Bank or facilities provided by the
Bank under this Agreement have been terminated, each Borrower (a) waives any
right of subrogation, reimbursement, indemnification and contribution
(contractual, statutory or otherwise), including without limitation, any claim
or right of subrogation under the Bankruptcy Code (Title 11, United States Code)
or any successor statute, which such Borrower may now or hereafter have against
any other Borrower with respect to the indebtedness incurred under this
Agreement; (b) waives any right to enforce any remedy which the Bank now has or
may hereafter have against any other Borrower, and waives any benefit of, and
any right to participate in, any security now or hereafter held by the Bank.



(i)
Each Borrower waives any right to require the Bank to proceed against any other
Borrower or any other person; proceed against or exhaust any security; or pursue
any other remedy. Further, each Borrower consents to the taking of, or failure
to take, any action which might in any manner or to any extent vary the risks of
the Borrowers under this Agreement or which, but for this provision, might
operate as a discharge of the Borrowers.

 
9.8 
One Agreement. This Agreement and any related security or other agreements
required by this Agreement, collectively:

   

(a)
represent the sum of the understandings and agreements between the Bank and the
Borrowers concerning this credit;



(b)
replace any prior oral or written agreements between the Bank and the Borrowers
concerning this credit; and



(c)
are intended by the Bank and the Borrowers as the final, complete and exclusive
statement of the terms agreed to by them.



In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
related document to a “promissory note” or a “note” executed by the Borrowers
and dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.
 
9.9 
Indemnification. The Borrowers will indemnify and hold the Bank harmless from
any loss, liability, damages, judgments, and costs of any kind relating to or
arising directly or indirectly out of (a) this Agreement or any document
required hereunder, (b) any credit extended or committed by the Bank to the
Borrowers hereunder, and (c) any litigation or proceeding related to or arising
out of this Agreement, any such document, or any such credit; provided, however,
that the Borrower shall not be liable for such indemnification and hold harmless
to the extent that any such loss, liability, damages, judgments or costs result
from the Bank’s gross negligence or willful misconduct; and provided further,
that nothing in this Paragraph 9.9 shall obligate the Borrower to indemnify the
Bank or hold it harmless (i) against any taxes payable in respect of any income
earned by the Bank as a result of its having entered into this Agreement or any
related agreements, instruments or documents or extended credit hereunder or
(ii) in respect to any violations resulting from any such entry or credit
extension by the Bank of any applicable banking, credit, usury or similar laws.
This indemnity includes but is not limited to attorneys' fees (including the
allocated cost of in-house counsel). This indemnity extends to the Bank, its
parent, subsidiaries and all of their directors, officers, employees, agents,
successors, attorneys, and assigns. This indemnity will survive repayment of the
Borrowers' obligations to the Bank. All sums due to the Bank hereunder shall be
obligations of the Borrowers, due and payable immediately without demand.


 
9.10 
Notices. Unless otherwise provided in this Agreement or in another agreement
between the Bank and the Borrowers, all notices required under this Agreement
shall be personally delivered or sent by first class mail, postage prepaid, or
by overnight courier, to the addresses on the signature page of this Agreement,
or sent by facsimile to the fax numbers listed on the signature page, or to such
other addresses as the Bank and the Borrowers may specify from time to time in
writing. Notices and other communications shall be effective (i) if mailed, upon
the earlier of receipt or five (5) days after deposit in the U.S. mail, first
class, postage prepaid, (ii) if telecopied, when transmitted, or (iii) if
hand-delivered, by courier or otherwise (including telegram, lettergram or
mailgram), when delivered.


 
9.11 
Headings. Article and paragraph headings are for reference only and shall not
affect the interpretation or meaning of any provisions of this Agreement.

   

9.12 
Counterparts. This Agreement may be executed in as many counterparts as
necessary or convenient, and by the different parties on separate counterparts
each of which, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same agreement.



34 (13)
 

--------------------------------------------------------------------------------

 
 
This Agreement is executed as of the date stated at the top of the first page.
 

Borrower:     Bank:         California First Leasing Corporation     Bank of
America, N.A.         By:  /S/ S. LESLIE JEWETT     By: /S/ KAREN POLAK

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

S. Leslie Jewett, Chief Financial Officer     Karen Polak, Senior Vice President

 
Borrower:
              Amplicon, Inc.               By: /S/ S. LESLIE JEWETT      

--------------------------------------------------------------------------------

    S. Leslie Jewett, Chief Financial Officer    


 

           
Address where notices to California First Leasing Corporation are to be sent:
 
Address where notices to the Bank are to be sent:
     
18201 Von Karman Avenue, Suite 800
Irvine, California 92612
 
Pasadena - Attn: Notice Desk
CA9-702-05-71
101 S. Marengo Avenue, 5th Floor
Pasadena, CA 91101-2428
             
 
 
 
                 
Address where notices to Amplicon, Inc. are to be sent:
         
18201 Von Karman Avenue, Suite 800
Irvine, California 92612
                             

 
 
35 (14)





